Earl Warren: Number 42, Willie B. Moore versus State of Michigan. Mr. Solicitor General, you may continue.
Samuel J. Torina: Thank you Mr. Chief Justice and may it please the Court. Yesterday, when the adjournment is called up, I was discussing the question of procedure in Michigan involved in this case. I think I'll continue on because I think that the proceedings that were involved in this case are very important to its determination. Now, I would like to profess my argument by pointing out that these proceedings have been before this Court prior to this time. They were considered in the Quicksall versus Michigan case which Mr. Justice Frankfurter wrote the opinion on and approved or I would like to review them again. Now, Willie B. Moore was arraigned on information. It wasn't a complicated information. It was count in simple language that run in substance as follows. Now, Willie B. Moore heretofore to wit on or about the 26th day of October 1938 at the City of Kalamazoo in the County of Kalamazoo aforesaid murdered Josie Zeedyke. And then after that the Court -- the Court reporter's transcript shows that the accused was arraigned and pleaded guilty in the official general entry which appears here. Now, this arraignment was on the 29th day of October in 1938, and the general entry under our law raised the strong presumptions and it discloses that following the plea -- but before imposing sentence, the trial judge took two important procedural steps in accordance with our state law. Now, I think I mentioned yesterday that at the time this case was tried, Rule 35-A didn't exist. We did have a statute which still exist, which provided that on the plea of guilty, the judge was to discover from the witness whether he pleaded guilty voluntarily or not. There wasn't any procedure outlined by which that discovery was to be made and several has been used throughout the state and approved by our court. On this case, according to a witness, the colloquy took place between Willie B. Moore and the judge for about 15 minutes. This witness was running sure who was an attorney spectator in the court at the time this arraignment took place, He said it was about 9 o'clock in the morning. Well anyhow, after this colloquy, the judge took Willie Moore into his chambers and Willie Moore says that at the time he was accompanied by Sheriff Rubel (ph). However, Rubel (ph) denied that he went into the chambers with the judge and the judge then, according to this record, which has been put on file, he made a statement of the proceedings first. Now he put on file. He discussed with Willie B. Moore his -- his education, his background and then he says Willie Moore gave him all the details of the crime. And when he came out, he put that on the record. Had the description of the crime as given by Willie Moore and then he ended up with this statement that appears on page 15 of the record. “In my private interview with respondent, I assured him that he must not plead guilty unless he really is guilty, that he was not required to plead guilty, that he could have a trial by jury if he desired it. He assured me freely and voluntarily that he is guilty and that his one desire is to have it all over to get to the institution to which he is committed and to be under observation and to be examined. Now, that was put on the day of the arraignment. That was put on record and appeared in the official Court records. That was the statement he made. Following that, the judge then took a second statutory statement. Our statute still requires that upon a plea of guilty in the case of murder, the judge has to put witnesses on the stand to determine the degree of guilt. If that isn't done, our Court has -- and that hasn't been done in a couple of case and each time our Court has avoided this -- the sentence. Well, the judge then had I think three -- three witnesses were put on the stand. One was the daughter of the deceased or the -- of the murdered woman, (Inaudible) Zeedyke and she testified that she saw Willie Moore come to the house on the day he asked her if they had any work to do. She knew him. She had met him previously to this time because Willie Moore had worked for her brother. And after that, she said she saw him (Inaudible) she found her mother. Another witness was a policeman who is called to the scene of the murder and he testified as to the condition of the woman and then the coroner testified. The coroner or the doctor as to the condition of the woman, what caused her death and so on and while I think of -- there was a police. I -- I don't recall exactly. It's in the transcript. There are three or four witnesses.
William J. Brennan, Jr.: Well, Mr. Solicitor, what -- was that the testimony of those witnesses taken before the private interview?
Samuel J. Torina: No, I don't believe so, Your Honor. It was taken after.
William J. Brennan, Jr.: Does it appear in the record, the testimony of the witnesses you've mentioned, preceding as -- it's from pages 5 to 14 and then comes the statement of the Court. And I have the --
Samuel J. Torina: Well, I'm confused, Your Honor, you're right.
William J. Brennan, Jr.: Is that right?
Samuel J. Torina: It was taken before. He had discussed the matter when he first -- before he took the statement of the witnesses. He discussed the plea of guilty and so on and the statement says that. The -- and then after he took that, he described the details of the crime that he got from the defendant then he makes a statement about the plaintiff being free and voluntary.
William J. Brennan, Jr.: Oh, I see and then he had the interview then he took the testimony --
Samuel J. Torina: Yes, that's right.
William J. Brennan, Jr.: -- and then he made the statement --
Samuel J. Torina: That's right, Your Honor.
William J. Brennan, Jr.: -- from what occurred at the interview.
Samuel J. Torina: That's right.
William J. Brennan, Jr.: I see.
Samuel J. Torina: And then after that (Voice Overlap). Pardon me, Your Honor.
Felix Frankfurter: No. Go on please.
Samuel J. Torina: Then after that, he then went in -- got the witnesses and went into the details to determine the degree of the murder and he put another sentence -- statement on the file after he sentenced the man to determine the degree of guilt and it --
Tom C. Clark: It was only as to the --
Samuel J. Torina: Yes, sir.
Tom C. Clark: -- the sentence, wasn't it? Rather than the -- he has the right to plead guilty.
Samuel J. Torina: Yes, Your Honor.
Tom C. Clark: And then they put on the testimony to show the character of the facts so they might arrive with the sentence, is that right?
Samuel J. Torina: Yes. To determine the degree of guilt, so he can arrive at the sentence. That's right, Your Honor. Let's go down incidentally. But today, the whole proceeding, the discussion between the judge and the defendant is put on record, the proceedings surrounding the plea of guilty and our Court rule provides for that.
Felix Frankfurter: But what we have is Ms. Zeedyke exactly -- the witnesses for determining what sentence to impose, that was put on record as you call it being an -- a stenographer took it down --
Samuel J. Torina: Yes, sir.
Felix Frankfurter: -- and transcribed and it's now on file in the Kalamazoo Court.
Samuel J. Torina: That's right, Your Honor and it was taken the same day that he pleaded guilty. The Court then put another statement on record regarding the sentence that he had determined that the defendant was guilty of first degree murder after this interview with these witnesses and he say -- he ended up saying he thought he should be sentenced to first degree to life because under our statutory, it's mandatory. And then, he -- he said there in making that statement --
Earl Warren: -- abolished the death penalty by that time?
Samuel J. Torina: We don't have -- we never had any death penalty.
Earl Warren: You never have hadn't --
Samuel J. Torina: The only death in our State was under a federal statute of a robbery (Inaudible). That's the only death penalty. We have never had any in Michigan. It's not a capital offense.
Earl Warren: Yes. Was there any provision in the law at that time for the appointment of counsel in such cases?
Samuel J. Torina: Not at that time, Your Honor. That came under 35-A. However, the courts did appoint counsel.
Earl Warren: Under what?
Samuel J. Torina: There was appointment of counsel, but none in a situation like this in a plea of guilty. It wasn't required, today it is.
Earl Warren: In every criminal case --
Samuel J. Torina: In every criminal case -- pardon?
Earl Warren: In every felony case?
Samuel J. Torina: Even misdemeanor cases under that statute. I quoted yesterday that we just adopted and that's always been the case. Any misdemeanor case can have an attorney appointed by the court from the arraignment. The prelim -- preliminary examination in which it's not a criminal proceeding ipso facto, it then become such until it's bound -- he's bound over the Circuit Court. But we have gone even further to protect the defendants now and we allow -- allowed that testimony to be -- an attorney be pointed on the examination so from every step, he has an attorney.
Earl Warren: Did you have a post conviction proceeding at the time this happened?
Samuel J. Torina: Well, I was going to point out. I know Mr. Justice Brennan asked about that yesterday, in regard to a delay in motion for a new trial. Now, our leading case on that is People against (Inaudible) and that case is 218 Mich and which must be at least 30 years old, but our court -- we haven't got any court rule on it. Our courts have always used that as part of their inherent power to correct any injustice. So, it's been in Michigan from the very first as far as I can determine.
Earl Warren: You mean there was an appeal that he could have taken a delayed appeal --
Samuel J. Torina: Yes, Your Honor.
Earl Warren: -- anytime?
Samuel J. Torina: And it's a very informal proceeding. He files a motion for a delay -- leave to file a delay in motion for a new trial and that he's got to set up his reasoning grounds and justify his delay beyond excuse.
Earl Warren: That was then done by rule of court or --
Samuel J. Torina: Yes, Your Honor.
Earl Warren: There is a rule, is there?
Samuel J. Torina: Yes, Your Honor.
Earl Warren: There was at that time?
Samuel J. Torina: Oh, yes. There's always been one in Michigan.
Earl Warren: Yes.
Samuel J. Torina: And here, Willie Moore did have the opportunity to file such a motion, but he waited almost 12 years before doing so and I say that -- that procedure is very informal, our courts and magistrate (Inaudible). In fact, we're getting now -- we're -- we're going to pass a statute soon which makes all criminal cases appealable in that State. We don't have the right now. You have the right to file an implication to lead to appeal. But we also have another proceeding and that's a motion for leave to file a delay -- a delayed application for leave to appeal and that can be filed anytime and that's a very informal proceeding. The record is settled and then the court can -- can open up the whole case and that's what was done here after 12 years and that's why Willie Moore got into our Supreme Court. Now, I'd like to point out here that after the hearing on this delayed motion for a new trial, our court in Kalamazoo appointed an attorney for him. They paid -- the County paid -- and they paid for the record in before your Griffin against Illinois case, we furnished the transcript for the defendants here and paid for it. So, our -- our State has been over backwards, I think, in trying to give Willie Moore due process in this case.
Earl Warren: When is the first -- when is the first time it's shown by the record that Willie Moore tried either to get counsel appointed or -- or possible (Inaudible)?
Samuel J. Torina: Well, as I see it here, the first motion he made was September 1949 and he got an attorney of his own choice, Mr. Roxboro who is a very able and experienced attorney. He's colored and he has handled a great number of these cases and I'd like to say here now that I'm surprised that when they first filed this delayed motion for a new trial, there was nothing said about duress. The only thing they went upon was the De Meerleer case which he mentioned here yesterday and that was grounded on the failure to appoint counsel, failure to inform him on the consequences of his plea and -- and the fact that he was rushed into a hearing without experience and it was frankly verbatim De Meerleer But after they had the hearing under the delayed motion for a new trial which followed this hearing, part of it, then they Sheriff Struble made a remark about the tension on that that time and then he brought that in and I'd like to refer the Court to where that happened. On page 9, the grounds of the delayed motion for a new trial are sent out in my brief and they're verbatim from De Meerleer. And then, on -- on page 23 at the delay hearing on the delayed motion for a new trial, after Sheriff Struble testified, Willie Moore testified, Mr. Roxboro advised the Court as follows. No, excuse me. Before he -- before the proceeding started, and Mr. Roxboro informed the court as follows. “So, there won't be any misunderstandings. We aren't relying on any general allegation. We are relying on just two things, on this record and on the De Meerleer case. I would like to call the court's attention that at the time Willie B. Moore -- and at that time, Willie B. Moore was 17 years of age.” I don't -- I've better put on my glasses. The extent of his education then was at seventh-grade education and it is our contention that he did not have a fair trial and that contention is substantiated by the case of De Meerleer versus the People on the State of Michigan and then he quoted -- cites it then. It is our contention that this case is directly in point and fits on all four the case before the bar at that time and then the assistant prosecutor who was conducting the examination said, so there won't be any mistakes, I want this to be down if that's what they're going on, but then after Rubel (ph) testified and Willie Moore testified, they asked to amend the motion for a new trial to include duress and so on. The -- and the court allowed them and continued the hearing and they brought in more witnesses and the people brought in more witnesses. Now, there was something said here about the promise of leniency made by Mr. Chapman. The record shows that Willie Moore said that Mr. (Inaudible), the prosecutor promised him leniency and that this was okayed by Chapman. Now, we -- the people weren't able to refute that for this reason. First of all, Mr. (Inaudible) is paralytic now. He can't speak and the record shows that. He's an old man and he's just -- and that -- and that he's suffering from incapacity and Chapman is in Florida and he weren't -- they weren't able to get him and that's why that wasn't refuted. But anyhow, after that happened, the judge heard all the witnesses, both pro and con and the -- all the testimony regarding the fact that there was duress and so on, appeared to Willie Moore. The only other testimony regarding the tension in the community came from Sheriff Struble who said that the -- there was a lot of tension at that time and he told them that he pleaded guilty if he were guilty ought to plead guilty, but he said also that he told him that if he weren't guilty, he'd stand firm and protect you. That's what he said and that's what they're relying on chiefly in his brief. There are other witnesses who took the stand afterwards. Who said screw Hummel and two or three other officers took the stand and said there wasn't any tension in the community, it was a usual thing when you got a murder of this kind. People were talking about it in the record. There was also -- Willie Moore said that he was worried because people banged on his doors. He was in a solitary cell.
William J. Brennan, Jr.: Well, Mr. Solicitor General.
Samuel J. Torina: Yes, Your Honor.
William J. Brennan, Jr.: Wasn't that also his approval that he testified when they took him to Kalamazoo and some other place and --
Samuel J. Torina: -- took him by the (Inaudible) yes. They took him (Voice Overlap) --
William J. Brennan, Jr.: -- route or something because of the tension --
Samuel J. Torina: Yes, Your Honor. He did. You see, they took him to Jackson Prison on the same day. There are two routes and I got it from this record. I'm not a Kalamazoo resident, but he said that he heard there was going to be some trouble. And on a part of a group of colored fellows, they're going to take Willie Moore away and then there was another group of Holland fellows, they were going to interfere, so he said he took the back roads avoiding any trouble. I think he acted like any good law enforcement officer would in a situation of this kind. But I say that in regard to the tension that was disputed by other witnesses, the only -- Judge Fox who was the assistant prosecutor at that time that he wasn't aware of any tension. I tried to describe to you yesterday the jail that was involved and as you noticed, it is quite a structure. Now, the top of that jail, they went as only up to the fourth floor. The top there shows a cement wall if you look at the appendix. Now, that wall surrounds -- the fifth floor is sort of a penthouse and the jail itself is back from the edge of the building, about four feet and then there are windows for look out. But in further, those windows appeared in this cement wall which goes six or seven feet up above the jail and the jail itself is about 60 feet to 75 feet high. Now, the only entrance to these cells are first, the elevator, which has been described and that's used only for prisoners and it's a very small elevator. I think it's about twice as wide as this stand and it has a lock in the basement and it's unlocked when prisoners are taken into jail by the sheriff. Then, it doesn't stop the first floor. It stops at the second floor where the court is and it stops at the fifth floor where the jail is. I don't think he can get over five or six people in that -- in that elevator. And then, there's a stairway to right of there. It's a very narrow stairway and the door leads into the outer room in the jail where the prisoners are booked. It's a very narrow stairway as I'd say and the door is made up of cement -- of steel. And then, there's another stairway that goes into the part where the judge lived at that time.As the record says, the judge had an apartment in the jail himself and that was up towards the front. Now, that door has a very -- that stairway is also narrow and it has a steel door and it only opens from the inside. It can't be open from the outside and then there's another iron door that blocks off any entrance into the -- the main room here, so you can see the situation at this time. I don't believe Willie Moore, when he says there were people there, they couldn't because there's an outer office, it's a very small one and then there's another steel door that leads into where the cell is which is on the right and that -- and left to that is the kitchen and they had a very cook there and I thought it was a very pleasant (Inaudible) better than some hotel I've been in.
Earl Warren: Was there any restitution -- was there any reputation of Willie Moore's statement that people have come up there and banged on his door?
Samuel J. Torina: Yes and Struble and a couple of other said that there were (Voice Overlap) --
Earl Warren: Struble, who is Struble?
Samuel J. Torina: He's the sheriff at that time. Hummel said it and a couple of other people. And incidentally, Struble said that they used to have crowd there but they were church groups (Inaudible) And this cell as I say isn't really solitary, there are two -- two bunks in it and they had a good will drunken at the day I was there and it's used as a federal prison too, so that's the situation. And everything that Willie Moore contended here came out of the hearing that day and he's complaining about that hearing now in saying, “We can't use that reconstructing testimony,” but I don't think that's fair. To use a testimony to support his side of the argument and then try to prevent us from doing -- doing it. I don't know how you remember a famous two-handed archer in mythology. He's going to act on his right hand and if he missed it, he then changed it and shot you with left hand. And I think that's exactly what's happening to us here. Anyhow, I believe that our brief shows that all of these contentions have been denied. Three courts have passed on it, the trial court before whom appears, he appeared to have a chance to observe misdemeanor and he came into conclusion, no compulsion were used. Then, he had the judge on the hearing on the motion for a new trial and he said he didn't believe Willie Moore.
Speaker: (Inaudible)
Samuel J. Torina: I -- I didn't know (Inaudible)
Speaker: (Inaudible)
Samuel J. Torina: The 1948 and he died just after the Quicksall case which he passed on. He was the same judge incidentally in that case. What I know of, I mean he's a very kind gentleman and was most meticulous in his cases. His statement not stereotype. It goes into details and then after Judge Sweet passed on it, our Supreme Court passed on it and they decided it on the question of facts, the credibility of Willie Moore and I think that is the whole issue here. Whom are you going to believe, Willie Moore now after waiting all this time? Or you're going to believe the Court which had a chance to observe misdemeanor? I think under the facts and circumstances in this case, our State has done everything possible to provide due process for Willie Moore and the judgment should be affirmed. I think the Court -- if there are any questions, I'd be glad to answer them but I'd appreciate your attention and your time.
Earl Warren: Thank you. Mr. Culver, do you -- yes. You have a little time left. You may proceed.
William H. Culver: If the Court please. First of all, I would like to indicate to the Court that clearly the issue of duress and the arrest and coercion is in this case. The record shows that the Court granted a motion of attorney Roxboro to bring that into the case and that secondly, I wish to point out to the Court that although at one time, this was based on the De Meerleer case in the initial part of the proceeding that subsequently after Mr. Roxboro heard the testimony and after he got into -- into the proceeding that it was extended and we would ask as I've indicated when we started out, the attempt is to put this into a category with, we'll say De Meerleer and Quicksall or something like that. This case is the case as they all are seems to me onto themselves. And then finally, I would like to answer Mr. Justice Frankfurter's question which I think he recently asked and which I think raises the distinct problem here and that is, how do you get around the fact that the trial judge, Judge Weimer said, “I'm satisfied that this is freely and voluntary made”. And I -- I submit the answer to that is that no one, not even Mr. Moore's lawyers knew until 1951 of the fact that Sheriff Struble had been afraid and had warned Mr. Moore that if he -- if that -- he was afraid that he couldn't protect you. And therefore, that even though the statement by Judge Weimer was contemporaneous with the -- with the sentence that I submit that Judge Weimer himself didn't know what we know right now and that was that the sheriff has told his men that he couldn't protect him. Now, he knew all the rest of the things. He knew about the youth and inexperienced Mr. Moore but he didn't know the facts that we know now. And therefore, I submit to you that we -- we wish to depend upon this delayed -- this right of a delayed motion and the right to this testimony in the record because it does show something that is going -- that's why we'll show up again before this Court and that is that the sentencing judge on a plea of guilty may not know all of the circumstances and it can only be dug out by an attorney and by cross examination. And another thing I'd like to point out is that after Mr. Struble, the sheriff was put on in testifying in this case that the prosecution then spend a day and a half trying to -- to prejudice trying to show that Mr. Sheriff Struble was wrong and of course you've got the pictures of the jail and everything that shows that this man couldn't possibly has been subject to duress. But you'll notice that nobody -- that -- that he wasn't in that jail all the time that he was only there one night according to Sheriff Struble and nobody agrees about that and I submit that it's outside the record, but the man was kept in the police headquarters in a jail in the basement or if you want to get down there, you just walk down the stairs. You don't have to go pass an officer at all. So, I submit to the Court again that the issue of duress and coercion is before the Court and it's in the -- in the record. And secondly, that he didn't -- we don't pretend that this is the De Meerleer case.We think it looks a little like the De Meerleer case. It looks a little like the Quicksall case, but that's -- that the -- our only hope of success, I submitted the fact that this Court is the last word and that this will be a People versus Moore case which you don't try that to correlate and say, “Well, it doesn't fit in any case that's been before the Court exactly.”
Felix Frankfurter: Mr. Culver, before you sit down. What lead you to say that the sheriff told Willie Moore that he couldn't (Inaudible) I thought I read in the (Inaudible) just the opposite?
William H. Culver: I -- I think if the Court please that in reading page 52 and 53 -- in 52 he says, I told him if he was guilty, he might better own up --
Felix Frankfurter: But before that.
William H. Culver: Where is that?
Felix Frankfurter: Did you tell Willie Moore that he couldn't protect him or words with that effect (Inaudible). You didn't tell him that? No.
William H. Culver: Yes, sir. But then he contended and he says, “It is my duty and it's up to me to protect you, to use every effort at my command to protect you. But I said the tension is high out there and I'm just telling you what could happen if it was started by someone else. I don't know what language I used in the end. Regardless, that was substantially what he said. Now, we know the reaction of that statement, I mean, if he said it to you, I wouldn't -- certainly, wouldn't have frightened you probably. But he said it to this Willie Moore and Willie Moore has testified and I think it's uncontradictive that after the man told me he couldn't protect me, otherwise that's what Willie Moore --
Felix Frankfurter: That was Willie Moore said 11 years later --
William H. Culver: That's right.
Felix Frankfurter: -- that what he thinks the sheriff said, nothing is more to him than people asking why -- beginning to think things we've said and weren't said.
William H. Culver: That's --
Felix Frankfurter: That's the most common plaything in -- on the part of a perfectly honest people.
William H. Culver: That's correct.
William O. Douglas: Why didn't you bring that out (Inaudible).
William H. Culver: In 1948 or 1949?
Speaker: (Inaudible)
William H. Culver: I believe, if the Court please, because it appears that his attorney at that time was not too well versed in the fact of the matter.
Speaker: (Inaudible)
William H. Culver: Yes. Yes, sir.
Earl Warren: Mr. Culver, I -- I know the Court would have me say to you that you're appreciated of the great time and effort that you have put in without compensation for this penniless prisoner and regardless of the way your case might turn out, you've rendered a real service to the public and used them as a credit to the bar. And Mr. Solicitor General, we appreciate your frankness and your zeal in defending the laws in the institution of your statement.
Speaker: (Inaudible)